     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      HERMAN RENE ONTIVEROS,                             No. 1:19-CV-01651-NONE-EPG (PC)
10
                         Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
11                                                       RECOMMENDING THAT THE THIRD
              v.                                         AMENDED COMPLAINT BE DISMISSED
12                                                       FOR FAILURE TO STATE A CLAIM AND
      CALIFORNIA DEPARTMENT OF                           FOR LACK OF SUBJECT-MATTER
13    CORRECTIONS AND                                    JURISDICTION
      REHABILITATION and M. PORTER
14                                                       OBJECTIONS, IF ANY, DUE WITHIN 21
                         Defendants.                     DAYS
15
                                                         (ECF No. 40)
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis and seeking relief
19   pursuant to 42 U.S.C. § 1983. This proceeding was referred to this Court pursuant to 28 U.S.C. §
20   636(b)(1) and Local Rule 302. Plaintiff originally filed this suit on April 22, 2019. (ECF No. 1.)
21   On January 13, 2020, the Court screened Plaintiff’s second amended complaint, found that
22   Plaintiff failed to state any claims, and granted leave to file a third amended complaint. (ECF No.
23   28). Plaintiff filed the third amended complaint, which is currently before the Court for screening,
24   on July 2, 2020. (ECF No. 40).
25          For the reasons described below, the Court recommends that the federal claims be
26   dismissed with prejudice for Plaintiff’s failure to state a claim and that the state claims be
27   dismissed without prejudice for lack of subject matter jurisdiction. Plaintiff may file objections to
28
                                                        1
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 2 of 7

 1   these findings and recommendations within twenty-one days from the date of service of this

 2   order.

 3   I.       SCREENING REQUIREMENT

 4            The Court is required to screen complaints brought by prisoners seeking relief against a

 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 6   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 7   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 8   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 9   As Plaintiff is proceeding in forma pauperis (ECF No. 25), the Court may also screen the

10   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

11   may have been paid, the court shall dismiss the case at any time if the court determines that the

12   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

13   1915(e)(2)(B)(ii).

14            A complaint is required to contain “a short and plain statement of the claim showing that

15   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

16   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

20   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this
21   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

22   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

23   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

24   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

25            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

26   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
27   pro se complaints should continue to be liberally construed after Iqbal).

28

                                                          2
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 3 of 7

 1   II.      ALLEGATIONS IN THE COMPLAINT

 2            In his third amended complaint, Plaintiff alleges that while an inmate at California State

 3   Prison-Corcoran he was denied access to the law library and paging service every week between

 4   October 3, 2018 and January 1, 2019. (ECF No. 40 at 6-11).

 5            Using the internal prison mail system, Plaintiff requested that the law librarian, Defendant

 6   M. Porter, grant Plaintiff with physical access to the law library and various materials. However,

 7   Defendant Porter denied Plaintiff such access. As a result, Plaintiff’s California writ of habeas

 8   corpus case “was destroyed as I couldn’t effectively prosecut[e] it.” (Id. at 7). This “destroyed

 9   [Plaintiff’s] chance to benefit from said writ.” (Id. at 9). Plaintiff alleges this denial of access

10   violated his federal and state constitutional rights and various state regulations. (Id. at 6-10).

11   III.     ANALYSIS OF PLAINTIFF’S CLAIMS

12            A.       First Amendment Right of Access to Courts

13            Here, Plaintiff claims that Defendants violated his right of access to the courts. He alleges

14   that this denial “thereby destroy[ed his] ability to prosecute the California writ of habeas corpus

15   (criminal) case # HSC-11286-SCS-2-64969, which destroyed my chance to benefit from said

16   writ.” (ECF No. 40 at 9).1

17            Prisoners have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S.

18   343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). The right is limited to the filing of

19   direct criminal appeals, habeas petitions, and civil rights actions. Id. at 354. Claims for denial of

20   access to the courts may arise from the frustration or hindrance of “a litigating opportunity yet to
21   be gained” (forward-looking access claim) or from the loss of a suit that cannot now be tried

22   (backward-looking claim). Christopher v. Harbury, 536 U.S. 403, 412-15 (2002); see also Silva

23   v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011) (differentiating “between two types of access

24   to court claims: those involving prisoners’ right to affirmative assistance and those involving

25   prisoners’ rights to litigate without active interference”).

26            An “actual injury” is “actual prejudice with respect to contemplated or existing litigation,
27   1
      He repeated this allegation several times. (See, e.g., id. at 7) (“My constitutional rights to meaningful access to the
     courts were violated by Defendants and my California writ of Habeas Corpus case # HSC-11286-SCS-2-64969 was
28   destroyed as I couldn’t effectively prosecuting it.”).


                                                                  3
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 4 of 7

 1   such as the inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348; see

 2   also Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury as the “inability to

 3   file a complaint or defend against a charge”). Plaintiff need not show that he would have been

 4   successful on the merits of his claims, but only that they were not frivolous. Allen v. Sakai, 48

 5   F.3d 1082, 1085 & n.12 (9th Cir. 1994). A claim “is frivolous where it lacks an arguable basis

 6   either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Ninth Circuit has

 7   emphasized that “[a] prisoner need not show, ex post, that he would have been successful on the

 8   merits had his claim been considered. To hold otherwise would permit prison officials to

 9   substitute their judgment for the courts’ and to interfere with a prisoner’s right to court access on

10   the chance that the prisoner’s claim would eventually be deemed frivolous.” Allen, 48 F.3d at

11   1091 (footnote omitted).

12           The nature and description of the underlying claim must be set forth in the pleading “as if

13   it were being independently pursued.” Harbury, 536 U.S. at 417. Hence, “the underlying cause of

14   action and its lost remedy must be addressed by allegations in the complaint sufficient to give fair

15   notice to a defendant.” Harbury, 536 U.S. at 416 (citing Swierkiewicz v. Sorema N.A., 534 U.S.

16   506, 513–15 (2002)). Finally, Plaintiff must specifically allege the “remedy that may be awarded

17   as recompense but not otherwise available in some suit that may yet be brought.” Id. at 415.

18           Here, Plaintiff has alleged that he was not able to access the law library for seven of eight

19   weeks in 2018 and his writ of habeas corpus was “destroyed.” Plaintiff has failed to show that the

20   limited access caused him actual injury.
21           First, it is not clear his writ of habeas corpus case is non-frivolous. As the Court informed

22   Plaintiff when screening his second amended complaint, “[t]he underlying cause of action and its

23   lost remedy must be addressed by allegations in the complaint sufficient to give fair notice to a

24   defendant.” (ECF No. 28 at 7) (quoting Harbury, 536 U.S. at 416). Plaintiff provided no such

25   allegations.2 Without allegations about the habeas case, there is no way to tell whether the

26   “destroyed” case is non-frivolous—or even what the case was about.
27
     2
      Plaintiff alleged his California writ of habeas corpus case number was “# HSC-11286-SCS-2-64969,” but the Court
28   could not locate such a case.


                                                             4
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 5 of 7

 1          Moreover, Plaintiff has not described how losing access to the library “destroyed” his

 2   habeas case. That conclusory allegation was insufficiently specific. Plaintiff did not explain how

 3   his case was destroyed. If he meant that a copy of his petition was destroyed, he did not explain

 4   why he could not write a new petition or ask for additional time from the court. Plaintiff also

 5   does not describe why his case was dismissed in a way that would permit the Court to determine

 6   that the dismissal was related to the destruction of his petition. Without those types of allegations,

 7   Plaintiff has failed to sufficiently plead that he was damaged due to his lack of access to the

 8   courts under the legal standards set forth above.

 9          Accordingly, Plaintiff has not stated a federal claim.

10          B.      State Law Claims

11          Plaintiff alleges that the denial of access to the court violated the California state

12   constitution and 15 C.C.R. § 3122 et seq. These claims arise under California law.

13                  1.      State Law Claims Brought Under Section 1983

14          Section 1983 does not provide a cause of action for violations of state law. See Galen v.

15   Cnty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007). To state a claim under § 1983, there

16   must be a deprivation of federal constitutional or statutory rights. See Paul v. Davis, 424 U.S. 693

17   (1976); also see Buckley v. City of Redding, 66 F.3d 188, 190 (9th Cir. 1995); Gonzaga

18   University v. Doe, 536 U.S. 273, 279 (2002). Therefore, the Court finds that Plaintiff has not

19   stated a claim thereunder.

20                  2.      Supplemental Jurisdiction
21          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

22   Am., 511 U.S. 375, 377 (1994). “Article III, § 2, of the Constitution delineates [t]he character of

23   the controversies over which federal judicial authority may extend. And lower federal-court

24   jurisdiction is further limited to those subjects encompassed within a statutory grant of

25   jurisdiction. Accordingly, the district courts may not exercise jurisdiction absent a statutory

26   basis.” Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019) (alteration in original)
27   (citations and internal quotation marks omitted).

28          “In 28 U.S.C. §§ 1331 and 1332(a), Congress granted federal courts jurisdiction over two

                                                         5
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 6 of 7

 1   general types of cases: cases that aris[e] under federal law and cases in which the amount in

 2   controversy exceeds $ 75,000 and there is diversity of citizenship among the parties. These

 3   jurisdictional grants are known as federal-question jurisdiction and diversity jurisdiction,

 4   respectively. Each serves a distinct purpose: Federal-question jurisdiction affords parties a

 5   federal forum in which to vindicate federal rights, whereas diversity jurisdiction provides a

 6   neutral forum for parties from different States.” Home Depot, 139 S. Ct. at 1746 (alteration in

 7   original) (citations and internal quotation marks omitted).

 8           Additionally, “[e]xcept as provided in subsections (b) and (c) or as expressly provided

 9   otherwise by Federal statute, in any civil action of which the district courts have original

10   jurisdiction, the district courts [] have supplemental jurisdiction over all other claims that are so

11   related to claims in the action within such original jurisdiction that they form part of the same

12   case or controversy under Article III of the United States Constitution. Such supplemental

13   jurisdiction shall include claims that involve the joinder or intervention of additional parties.” 28

14   U.S.C § 1367(a).

15           Subsection (c) of that statute permits district courts to decline supplemental jurisdiction in

16   certain situations:

17           The district courts may decline to exercise supplemental jurisdiction over a claim
18           under subsection (a) if--
             (1) the claim raises a novel or complex issue of State law,
19           (2) the claim substantially predominates over the claim or claims over which the
             district court has original jurisdiction,
20           (3) the district court has dismissed all claims over which it has original
             jurisdiction, or
21
             (4) in exceptional circumstances, there are other compelling reasons for declining
22           jurisdiction.
     28 U.S.C § 1367(c)(1)-(4).
23
             “The court’s discretion to decline jurisdiction over state law claims is informed by the
24
     values of judicial economy, fairness, convenience, and comity.” Snell v. Deutsche Bank Nat. Tr.
25
     Co., 2015 WL 1440295, at *6 (E.D. Cal., Mar. 27, 2015) (citing Acri v. Varian Assocs., Inc., 114
26
     F.3d 999, 1001 (9th Cir. 1997) (en banc)).
27
             Here, the Court has found that Plaintiff has failed to state any federal claims. Thus, it
28

                                                         6
     Case 1:19-cv-01651-NONE-EPG Document 41 Filed 07/08/20 Page 7 of 7

 1   recommends denying exercising supplemental jurisdiction on any potential remaining claims, 28

 2   U.S.C. § 1367(c)(3), and dismissing these claims for lack of subject-matter jurisdiction.

 3   IV.      CONCLUSION AND RECOMMENDATIONS

 4            The Court finds that Plaintiff’s complaint fails to state a cognizable claim. In its earlier

 5   screening order, the Court found Plaintiff failed to state a claim and provided legal standards for

 6   the federal cause of action. Because Plaintiff still failed to state a federal claim, the Court

 7   recommends dismissing the federal claims with prejudice.

 8            Accordingly, the Court HEREBY RECOMMENDS that:

 9                  1. Plaintiff’s federal law claim under section 1983 be DISMISSED, WITH

10                     PREJUDICE, for failure to state a claim upon which relief may be granted;

11                  2. Plaintiff’s state law claims be DISMISSED, WITHOUT PREJUDICE, for lack of

12                     subject-matter jurisdiction; and
                    3. The Clerk of Court be directed to close this case.
13
              These findings and recommendations are submitted to the district judge assigned to the
14
     case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one (21) days after
15
     being served with these findings and recommendations, Plaintiff may file written objections with
16
     the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and
17
     Recommendations.” Plaintiff is advised that failure to file objections within the specified time
18
     may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
19
     2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
20
21
     IT IS SO ORDERED.
22

23         Dated:     July 8, 2020                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                          7
